Citation Nr: 0206518	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-14 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied service 
connection for peripheral neuropathy.  A personal hearing was 
held before an RO hearing officer in November 2000.

The Board notes that in December 2001, the veteran's 
representative submitted a claim for service connection for 
diabetes mellitus (type 2), including as due to herbicide 
exposure.


REMAND

The veteran contends that he currently has chronic peripheral 
neuropathy due to in-service herbicide exposure in Vietnam.  

A report of a private electromyography dated in October 1997 
reflects the following comment:  "This is a normal study, 
with evidence for a peripheral neuropathy."  A January 2000 
VA outpatient treatment record reflects a diagnosis of 
peripheral neuropathy of questionable cause.  A March 2000 VA 
neurology outpatient consultation shows that the veteran 
reported a history of alcohol abuse, but said he had been 
abstinent for five years.  The diagnosis was chronic 
polyneuropathy.  During an April 2001 Agent Orange 
examination, the veteran reported that he had peripheral 
neuropathy since service.  The diagnosis was borderline non-
insulin-dependent diabetes mellitus (NIDDM).  It was 
indicated that it was difficult to say if it was related to 
Agent Orange.  Chronic peripheral neuropathy was also 
diagnosed, and opined that it might be related to borderline 
NIDDM, and it was difficult to say if it was related to Agent 
Orange.

By a statement dated in December 2001, the veteran's 
representative submitted a claim for service connection for 
diabetes mellitus, type 2, and asserted that this disorder 
was also related to herbicide exposure.  He contended that 
the veteran's peripheral neuropathy might be due to diabetes 
mellitus.

The Board finds that the issue of service connection for 
diabetes mellitus (type 2) is inextricably intertwined with 
the claim for service connection for peripheral neuropathy 
due to herbicide exposure, and finds that VA neurological and 
endocrinology examinations are necessary to determine whether 
the veteran has peripheral neuropathy or diabetes mellitus 
(type 2), and to determine the etiology of these conditions.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all VA and non-VA health care providers 
who have ever examined or treated him for 
peripheral neuropathy or diabetes 
mellitus.  The RO should then contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already on file.

2.  The RO should schedule the veteran 
for a VA endocrinology examination to 
determine whether he has diabetes 
mellitus (type 2).  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that such has been done.  

3.  After the endocrinology examination 
has been completed, and if the veteran 
has been diagnosed with diabetes 
mellitus, the RO should schedule the 
veteran for a VA neurology examination to 
determine whether he has peripheral 
neuropathy.  The claims file should be 
provided to and reviewed by the examiner 
and the examination report should reflect 
that such has been done.  If peripheral 
neuropathy is diagnosed, the doctor 
should opine as to whether it is related 
to in-service herbicide exposure or other 
service events, whether it is related to 
diabetes mellitus (type 2), or whether it 
is due to another cause.

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should review the 
claims for service connection for 
peripheral neuropathy and diabetes 
mellitus (type 2).  If the claim for 
peripheral neuropathy is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  If the claim for service 
connection for diabetes mellitus (type 2) 
is denied, the veteran should be given an 
opportunity to perfect an appeal on this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




